DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on June 26, 2020, December 28, 2020, April 28, 2021, January 13, 2022 and March 2, 2022 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 8, “the sensor unit” should be -- a sensor unit --.
Claim 6, line 4, “the position-processing unit” should be -- a position-processing unit --.
Claim 6, line 5, “the external data network” should be – an external data network --.
Claim 9, line 8, “the sensor unit” should be -- a sensor unit --.
Reasons for Allowance
5.	Claims 1-16 are allowed.
6.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the closest prior art Lu (U.S. PGPub No. 20180205304) teaches (see figs. 4 and 9 below) a stator module (30, 130) for electromagnetically driving a rotor (10) of a planar drive system (Abstract; ¶ 40; ¶ 46) 
comprising a connection module (60) which is designed to provide drive energy (¶ 40; ¶ 43), 
comprising a power module (138) which has a current-generating unit (70) which is designed to generate a drive current, which drives the rotor (10), from the drive energy (¶ 40; ¶ 43), 
a stator unit (35, 135) which has a coil conductor (32, 34, figs. 6B and 6C), to which the drive current can be applied, for generating a magnetic field which drives the rotor (10) (¶ 63; ¶ 66 to ¶ 70), and 
a sensor module (80) which has a position-detecting unit (82, 83) which is designed to detect a position of the rotor (10) over the sensor unit (¶ 86; ¶ 91). 

    PNG
    media_image1.png
    570
    743
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    460
    751
    media_image2.png
    Greyscale




However, neither Lu nor the cited prior art teaches wherein the sensor module is arranged in a module housing and the module housing encloses the sensor module, wherein the stator unit and the power module are arranged on a top side of the module housing, wherein the connection module is arranged on a bottom side of the module housing, which bottom side is situated opposite the top side, wherein the current-generating unit of the power module and the connection module are connected via a drive energy line for transmitting the provided drive energy, and wherein the drive energy line passes through the module housing and is designed in a manner electrically insulated from the sensor module in the module housing.

Therefore regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
wherein the sensor module (200) is arranged in a module housing (500) and the module housing (500) encloses the sensor module (200), wherein the stator unit (400) and the power module (300) are arranged on a top side of the module housing (500), wherein the connection module (100) is arranged on a bottom side of the module housing (500), which bottom side is situated opposite the top side, wherein the current-generating unit (306) of the power module (300) and the connection module (100) are connected via a drive energy line (128) for transmitting the provided drive energy, and wherein the drive energy line (128) passes through the module housing (500) and is designed in a manner electrically insulated from the sensor module (200) in the module housing (500) (see figs. 22 and 23 below) -- in the combination as claimed.
Claims 2-8 are allowed due to dependence on claim 1.

    PNG
    media_image3.png
    515
    755
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    537
    751
    media_image4.png
    Greyscale

Regarding claim 9, the closest prior art Lu (U.S. PGPub No. 20180205304) teaches (see figs. 4 and 9 above) a stator module (30, 130) for electromagnetically driving a rotor (10) of a planar drive system (Abstract; ¶ 40; ¶ 46)
comprising a connection module (60) which is designed to provide drive energy (¶ 40; ¶ 43), 
comprising a power module (138) which has a current-generating unit (70) which is designed to generate a drive current, which drives the rotor (10), from the drive energy (¶ 40; ¶ 43), 
a stator unit (35, 135) which has a coil conductor (32, 34, figs. 6B and 6C), to which the drive current can be applied, for generating a magnetic field which drives the rotor (10) (¶ 63; ¶ 66 to ¶ 70), and 
a sensor module (80) which has a position-detecting unit (82, 83) which is designed to detect a position of the rotor (10) over the sensor unit (¶ 86; ¶ 91). 
However, neither Lu nor the cited prior art teaches wherein the sensor module is arranged in a module housing and the module housing encloses the sensor module, wherein the stator unit and the power module, which is arranged beneath the stator unit, are arranged on a top side on a housing cover of the module housing, wherein the connection module is arranged on a bottom side on a housing base of the module housing, which bottom side is situated opposite the top side, wherein the current-generating unit of the power module and the connection module are connected via a drive energy line for transmitting the provided drive energy, and wherein the drive energy line passes through the module housing, extends from the connection module, through the housing base, into the module housing, through a connecting cutout of the sensor module and through the housing cover, to the power 80P287710.WO-US.01 module and is designed in a manner electrically insulated from the sensor module in the module housing.
Therefore regarding claim 9 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
wherein the sensor module (200) is arranged in a module housing (500) and the module housing (500) encloses the sensor module (200), wherein the stator unit (400) and the power module (300), which is arranged beneath the stator unit (400), are arranged on a top side on a housing cover (510) of the module housing (500), wherein the connection module (100) is arranged on a bottom side on a housing base (520) of the module housing (500), which bottom side is situated opposite the top side, wherein the current-generating unit (306) of the power module (300) and the connection module (100) are connected via a drive energy line (128) for transmitting the provided drive energy, and wherein the drive energy line (128) passes through the module housing (500), extends from the connection module (100), through the housing base (520), into the module housing (500), through a connecting cutout (220) of the sensor module (200) and through the housing cover (510), to the power 80P287710.WO-US.01 module (300) and is designed in a manner electrically insulated from the sensor module (200) in the module housing (500) (see figs. 22 and 23 above) -- in the combination as claimed.
Claims 10-16 are allowed due to dependence on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Taniguchi (U.S. PGPub No. 20140062236) teaches a rotating electric machine drive system has a rotating electric machine and a controller positioned on an axial end of a rotating shaft of the rotating electric machine. The controller has a main current circuit board for flowing a main electric current. The system includes a conductor extending in a direction parallel to the rotating shaft of the rotating electric machine, serving as a stator winding wire, and connecting to the main current circuit board of the controller. In such a structure, a cross-sectional area of a terminal connection portion on an extension part of the conductor extending in a direction parallel to the rotating shaft is less than a cross-sectional area of a portion of the conductor within a plurality of conductor housings arranged on circumference of a stator of the rotating electric machine.
Yamasaki (U.S. PGPub No. 20120098391) teaches an electronic control unit including semiconductor modules and capacitors is disposed in the axial direction of a motor. The semiconductor modules are placed longitudinally and brought into contact with a heat sink. The vertical line to each of surfaces of semiconductor chips included in the semiconductor modules is perpendicular to the axial line of the motor. 
Masuzawa (U.S. PGPub No. 20120307476) teaches power terminals of power modules are magnetically coupled to power-output terminals and power-input terminals. A heat sink has parallel surfaces, which are in parallel to the power modules and the power terminals. A magnetic field, which is generated by electric current flowing through switching devices and the power terminals, is cancelled by a magnetic field, which is generated by eddy current flowing in the heat sink.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834